DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 3/23/2021 has been entered. Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of the new ground(s) of rejection., and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Response to Arguments
	Applicant argues WIPO document, 2017-085730, filed in JP, is not prior art under 35 U.S.C. 102 (a)(1). The Examiner found JP publication JP 2018-186357, of the same WIPO document, published on 11/22/2018, which is prior to the effective filing date,12/28/2018, of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-4, 6-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being described by Tsukagoshi (PCT/JP2018/01606, which filed in JP on 4/24/2017, Date of Examiner is using the corresponding US Patent Application publication 2020/0021869 as translation of JP 2018-186357). 
For claim 1, Tsukagoshi teaches a transmission apparatus (e.g. figure 1, Transmission apparatus 100 and television receiver 200) comprising
an electronic processor (e.g. abstract, figure 1); and 
a memory including instructions that, when executed by the electronic processor, cause the electronic processor to perform a set of operations (e.g. abstract, figure 1) including
transmitting a packet including divided image data as payload data (e.g. paragraphs 128- 129, “PES packet{video PES1}”, figure 18 shows PES_payload), the divided image data being obtained by dividing image data having a predetermined frame frequency (e.g. paragraph 10) into a predetermined number of frames (e.g. figure 2 shows 120 Hz moving image has a limited number of frames), 
the image data having the predetermined frame frequency being subjected to mixing processing for each frame, and additional image data of a previous frame and/or a subsequent frame being selectively used in the mixing processing (e.g. paragraph 127, “refresh_flag” ), and 
transmitting metadata including information regarding the mixing processing in association with image data of the each frame (e.g. paragraph 9, “information about mixing rate”, paragraph 13, “information about the mixing rate may also include refresh flag” information).
Claim 15 is rejected for the same reasons as discussed in claim 1 above.

an electronic processor (e.g. abstract, figure 1); and 
a memory including instructions that, when executed by the electronic processor, cause the electronic processor to perform a set of operations (e.g. abstract, figure 1) including
transmitting a packet including divided image data as payload data (e.g. paragraphs 128- 129, “PES packet{video PES1}” should have payload), the divided image data being obtained by dividing image data having a predetermined frame frequency (e.g. paragraph 10) into a predetermined number of frames (e.g. figure 2 shows 120 Hz moving image has a limited number of frames), 
the image data having the predetermined frame frequency being subjected to mixing processing for each frame, and additional image data of a previous frame and/or a subsequent frame being selectively used in the mixing processing (e.g. paragraph 127, “refresh_flag” ), and 
transmitting metadata including information regarding the mixing processing in association with image data of the each frame (e.g. paragraph 9, “information about mixing rate”, paragraph 13, “information about the mixing rate may also include refresh flag” information);
the information regarding the mixing processing including information indicating whether image data of a corresponding frame is subjected to mixing processing or not; and encoding (e.g. paragraphs 11-13: “The information about the mixing rate may also include refresh flag information indicating whether or not a respective frame is a target 
Claim 17 is rejected for the same reasons as discussed in claim 16 above.
For claim 18, Tsukagoshi teaches a transmission apparatus (e.g. figure 1, Transmission apparatus 100 and television receiver 200) comprising
an electronic processor (e.g. abstract, figure 1); and 
a memory including instructions that, when executed by the electronic processor, cause the electronic processor to perform a set of operations (e.g. abstract, figure 1) including
transmitting a packet including divided image data as payload data (e.g. paragraphs 128- 129, “PES packet{video PES1}” should have payload), the divided image data being obtained by dividing image data having a predetermined frame frequency (e.g. paragraph 10) into a predetermined number of frames (e.g. figure 2 shows 120 Hz moving image has a limited number of frames), 
the image data having the predetermined frame frequency being subjected to mixing processing for each frame, and additional image data of a previous frame and/or a subsequent frame being selectively used in the mixing processing (e.g. paragraph 127, “refresh_flag” ), and 

performing inverse mixing process on the image data having the predetermined frame frequency on a basis of the information regarding the mixing processing (e.g. paragraph 80, “back mixing”); and
acquiring display image data based on the inverse mixing processing on the image data having the predetermined frame frequency (e.g. paragraph 80). 
Claim 19 is rejected for the same reasons as discussed in claim 18 above.
For claim 3, Tsukagoshi teaches transmitting the metadata in a metadata-dedicated packet associated with the packet including the image data of the each frame (e.g. figure 18 shows “Blending information SEI is in SSEI”). 
For claim 4, Tsukagoshi teaches the information regarding the mixing processing includes information indicating whether image data of a corresponding frame is subjected to mixing processing (e.g. paragraphs 11-13: “The information about the mixing rate may also include refresh flag information indicating whether or not a respective frame is a target of the mixing refresh”).
For claim 6, Tsukagoshi teaches the information regarding the mixing processing includes information of a frame rate of a mixing processing target picture (e.g. figure 26, “frame Rate (3bits)”. 
For claim 8, Tsukagoshi teaches the information regarding the mixing processing includes information indicating a mixing processing target picture. ( e.g. paragraphs 11-
For claim 9, Tsukagoshi teaches the information regarding the mixing processing includes information indicating a filter operation coefficient ratio at mixing (e.g. figure 14, “Blend_coefficient”). 
For claim 10, Tsukagoshi teaches the mixing processing includes a predetermined number of stages of the mixing processing (e.g. figure 9, paragraph 39). 
For claim 11, Tsukagoshi teaches the packet conforms to a format prescribed by a standard regarding video signal transmission using an internet protocol (IP) network (e.g. paragraph 214, “Internet”). 
For claim 14, Tsukagoshi teaches the set of operations further includes performing the mixing processing (e.g. figure 9, paragraph 39).
For claim 7, Tsukagoshi teaches the information regarding the mixing processing includes information of a frame rate obtained after the mixing processing (e.g. 13, frame rate, paragraph 80, “back mixing” should come after mixing);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PCT/JP2018/01606, Examiner is using the corresponding US Patent Application publication 2020/0021869 as translation), as applied to claims 1,3-4, 6-11, and 14-19 above, and further in view of Tsukagoshi2 (PCT/JP2017/014878, which filed in JP on 4/12/2016, JP 2016-079891. Examiner is using the corresponding US Patent Application publication 2019/0166388 as translation). 
For claim 2,Tsukagosh does not further disclose inserting the metadata into a payload header of the packet including at least a top of the image data of the each frame. Tsukagoshi2 teaches inserting the metadata into a payload header of the packet including at least a top of the image data of the each frame (e.g. paragraph 130, “A time stamp of DTS/PTS is inserted in the PES header”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to insert metadata information in the header to enable acquisition of plurality of pieces of image data on the reception side (e.g. Tsukagoshi2, abstract, “inserts information for associating pictures”) to improve robustness of the system. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PCT/JP2018/01606, Examiner is using the corresponding US Patent Application publication 2020/0021869 as translation), as applied to claims 1,3-4, 6-11, and 14-19 above, and further in view of Thompson et al (US 2010/0169318). 
For claim 5, Tsukagoshi does not further disclose information of a camera shutter speed. Thompson et al teach information of a camera shutter speed (e.g. paragraph . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukagoshi (PCT/JP2018/01606, Examiner is using the corresponding US Patent Application publication 2020/0021869 as translation), as applied to claims 1,3-4, 6-11, and 14-19 above, and further in view of Official Notice. 
For claim 12, Tsukagoshi do not further disclose the SMPTE ST2022-6 the standard. The Examiner takes official Notice for the SMPTE ST2022-6 since the standard is well known in the art.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have use the standard to improve convenience for user. 
For claim 13, Tsukagoshi do not further disclose the SMPTE ST2022-20 the standard. The Examiner takes official Notice for the SMPTE ST2022-20 since the standard is well known in the art.  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have use the standard to improve convenience for user. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484